                Case 17-14246-EPK        Doc 81     Filed 01/31/19     Page 1 of 3



                          UNITED STATES BANKRUPTCY COURT
                           SOUTHERN DISTRICT OF FLORIDA
                              WEST PALM BEACH DIVISION

In re:                                                          CASE NO: 17-14246-EPK
                                                                CHAPTER 13
LINDA B RICER,

      Debtor.
_________________________________________/

                     MOTION TO DISMISS CHAPTER 13 CASE FOR
              FOR FAILURE TO COMPLY WITH ORDER CONFIRMING PLAN

         Wells Fargo Bank, N.A., its successors and/or assigns ("Secured Creditor"), by and

through its undersigned counsel, moves, pursuant to Bankruptcy Code §1307(c)(6), to dismiss

this Chapter 13 case for failure to comply with the Order Confirming Plan and states:

         1.     On April 5, 2017, Linda B Ricer (the “Debtor”) filed a voluntary petition pursuant

to Chapter 13 of the Bankruptcy Code.

         2.     Secured Creditor holds a security interest in the Debtor's real property located at

748 West Camino Real, Boca Raton, FL 33486 (the “Property”), for which Secured Creditor

holds Claim No. 1-1 (“Claim”). The Claim evidences an arrearage of $39,915.98 and post-

petition monthly payment of $2,077.62.

         3.     The Court confirmed [ECF No. 68] the Debtor’s Fourth Amended Chapter 13

Plan [ECF No. 65] (“Confirmed Plan”) on February 26, 2018. The Confirmed Plan provides

Secured Creditor with Mortgage Modification Mediation (“MMM”) payments of $566.51 for

months 1 to 36 pending the outcome of mediation.

         4.     On December 17, 2018, the Mediator filed the Final Report of Loss

Mitigation/Mortgage Modification Mediator Report [Agreement Not Reached][ECF No. 80]

evidencing that the parties failed to reach an agreement.




B&S File No.: 16-F06294
                Case 17-14246-EPK        Doc 81     Filed 01/31/19    Page 2 of 3



          5.    Pursuant to the MMM provisions in the Confirmed Plan, if the parties fail to reach

an agreement, the Debtors have 14 days after the Mediator’s Final Report to modify the plan to

either conform to the Claim or provide that the Property will be surrendered.

          6.    The Debtor has not moved to modify the Confirmed Plan.

          7.    Secured Creditor seeks dismissal of this Chapter 13 case under Bankruptcy Code

§1307(c)(6) as the Debtors have materially defaulted under the terms of the Confirmed Plan.

          WHEREFORE, Secured Creditor prays that this Court enter an Order Dismissing the

Chapter 13 Case, with prejudice, and grant any such further relief that his Court deems just and

proper.

                                      BROCK & SCOTT, PLLC
                                      Attorney for Secured Creditor
                                      2001 NW 64th Street, Suite 130
                                      Ft. Lauderdale, FL 33309
                                      Phone: (954) 618-6955 Ext: 4773
                                      Fax: 954-618-6954
                                      Floridabklegal@Brockandscott.com

                                      /s/ Teresa M. Hair
                                      ______________________________________
                                      Teresa M. Hair, Esquire
                                      Florida Bar No.: 44079




B&S File No.: 16-F06294
               Case 17-14246-EPK      Doc 81    Filed 01/31/19   Page 3 of 3



       I HEREBY CERTIFY that a true copy hereof has been served electronically or via U.S.

mail, first-class postage prepaid, to: Linda B Ricer, 748 Camino Real, Boca Raton, FL 33486

Harry J Ross, Esq., 6100 Glades Rd #211, Boca Raton, FL 33434, Robin R Weiner, Trustee,

POB 559007, Fort Lauderdale, FL 33355, Office of the US Trustee, 51 S.W. 1st Ave., Suite

1204, Miami, FL 33130, this January 31, 2019.


                                   BROCK & SCOTT, PLLC
                                   Attorney for Secured Creditor
                                   2001 NW 64th Street, Suite 130
                                   Ft. Lauderdale, FL 33309
                                   Phone: (954) 618-6955 Ext: 4773
                                   Fax: 954-618-6954
                                   Floridabklegal@Brockandscott.com

                                   /s/ Teresa M. Hair
                                   ______________________________________
                                   Teresa M. Hair, Esquire
                                   Florida Bar No.: 44079




B&S File No.: 16-F06294
